NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0483-20

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

KYLE M. GRESAK,

     Defendant-Respondent.
_________________________

                   Submitted October 6, 2021 – Decided November 8, 2021

                   Before Judges Hoffman, Whipple, and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Hudson County, Accusation No. 20-01-
                   0013.

                   Esther Suarez, Hudson County Prosecutor, attorney
                   for appellant (Erin M. Campbell, Assistant Prosecutor,
                   on the brief).

                   McCarter and English, LLP, attorneys for defendant
                   (Geoffrey N. Rosamond, of counsel and on the brief;
                   Brian W. Carroll, on the brief).

PER CURIAM
      The State appeals the sentence imposed on defendant's guilty plea

conviction for unlawful possession of an assault firearm, N.J.S.A. 2C:39 -5(f).

The trial court sentenced defendant to a three-year term of probation and

ordered defendant to serve 364 days in county jail as a condition of probation.

The assault firearm offense to which defendant pled guilty falls under the

mandatory sentencing provisions of the Graves Act, 1 N.J.S.A. 2C:43-6(c); the

offense also is graded as a second-degree crime, thus invoking the presumption

of imprisonment codified in N.J.S.A. 2C:44-1(d). That statutory presumption

calls for a state prison sentence, not a county jail sentence as a condition of

probation; the presumption can be overcome only when a state prison sentence

would be a serious injustice that overrides the need to deter others.

      In this instance, defendant brought an assault rifle to New Jersey from

West Virginia, intending to exchange it for illicit drugs.      The trial court's

decision to spare defendant from a state prison sentence relies principally on

sentencing factors pertaining to the offender, including defendant's lack of

criminal history and willingness to address his drug dependence. The trial


1
  The Graves Act is named for Senator Francis X. Graves, Jr., who sponsored
legislation in the 1980s mandating imprisonment and parole ineligibility terms
for persons who committed certain offenses while armed with a firearm. The
term now refers to all gun crimes that carry a mandatory minimum term of
imprisonment. See infra note 3.
                                                                          A-0483-20
                                       2
court did not focus on the offense conduct and did not account for the

compelling need to deter others from bringing out-of-state firearms into New

Jersey to supply local drug dealers with assault weapons.        After carefully

reviewing the record in light of well-settled principles of law, we conclude that

the trial court did not properly apply the standard for overcoming the strict

presumption of imprisonment. Although we recognize why the trial court felt

sympathy toward defendant, who has no prior convictions and is working

earnestly to overcome his addiction, we are constrained to vacate the

probationary sentence and remand for the trial court to impose a state prison

sentence with a one-year period of parole ineligibility.

                                     I.

      We briefly summarize the pertinent facts and procedural history. In July

2019, a confidential informant notified the Hudson County Prosecutor's Office

that defendant planned to exchange an assault rifle for a controlled dangerous

substance—tetrahydrocannabinol (THC) Vapor Cartridges—in Weehawken,

New Jersey.     The informant claimed that defendant, a resident of West

Virginia, made "semi-frequent trips" to New Jersey to purchase narcotics. On

August 1, 2019, the informant notified law enforcement that defendant was en

route to New Jersey and would be arriving between 11:00 p.m. and 1:00 a.m.


                                                                          A-0483-20
                                          3
Based on that information, police identified and intercepted defendant's truck.

Defendant consented to a search of the vehicle2 and advised the police that an

unloaded firearm was on the backseat. Police recovered an AR-15 assault

rifle, a 32-round magazine, and ammunition. Defendant was charged with

possession of an assault firearm, N.J.S.A. 2C:39-5(f), and possession of a large

capacity magazine, N.J.S.A. 2C:39-3(j).

      On January 10, 2020, defendant pled guilty to unlawful possession of an

assault firearm in accordance with a negotiated agreement. The State agreed to

dismiss the remaining charge and to move pursuant to N.J.S.A. 2C:43-6.2 for a

partial waiver of the Graves Act mandatory forty-two-month term of parole

ineligibility. The State agreed to recommend a five-year state prison term with

a one-year period of parole ineligibility—commonly referred to as a

"standardized" Graves Act plea offer. Defendant reserved the right to seek a

full waiver of the mandatory minimum term of imprisonment.

      At the sentencing hearing, defendant asked the court to impose non-

custodial probation. The trial court declined to extend leniency to that degree,

placing defendant on probation but ordering him to serve 364 days in the

Hudson County jail as a condition of probation. The court rendered a lengthy

2
  The lawfulness of the stop, arrest, and consent search are not challenged in
this appeal.
                                                                         A-0483-20
                                      4
written opinion, finding mitigating factors two, N.J.S.A. 2C:44-1(b)(2) ("[t]he

defendant did not contemplate that the defendant's conduct would cause or

threaten serious harm"); 3 seven, N.J.S.A. 2C:44-1(b)(7) ("[t]he defendant has

no history of prior delinquency or criminal activity or has led a law -abiding

life for a substantial period of time before the commission of the present

offense"); eight, N.J.S.A. 2C:44-1(b)(8) ("[t]he defendant's conduct was the

result of circumstances unlikely to recur"); nine, N.J.S.A. 2C:44-1(b)(9)

("[t]he character and attitude of the defendant indicate that the defendant is

unlikely to commit another offense"); ten, N.J.S.A. 2C:44-1(b)(10) ("[t]he

defendant is particularly likely to respond affirmatively to probationary

treatment"); and twelve, N.J.S.A. 2C:44-1(b)(12) ("[t]he willingness of the

defendant to cooperate with law enforcement authorities"). The court found

only one aggravating factor, nine, N.J.S.A. 2C:44-1(a)(9) ("[t]he need for

deterring the defendant and others from violating the law").        The court

concluded that the mitigating factors substantially outweighed the aggravating

factor.



3
   Although we accord substantial deference to a trial court's finding of an
aggravating or mitigating factor, we believe defendant's argument that he did
not contemplate that trading an assault firearm to a drug dealer would cause or
threaten serious harm is, at best, implausible, and at worst, disingenuous.
                                                                        A-0483-20
                                      5
      The court next determined that defendant's circumstances warranted a

reduced sentence in the "interest of justice," relying in part on an Attorney

General   memorandum to        county prosecutors. The Attorney          General

memorandum addresses cases involving out-of-state visitors who are arrested

while in possession of firearms that were lawfully acquired and possessed in

their home state. The trial court reasoned:

            Defendant "regrets his poor decision and accepts
            responsibility    for     his   mistake."    Defendant
            "understands the serious nature of the charges, which
            were motivated, in part, by [his] drug and alcohol
            dependency and desire to obtain controlled substances
            . . . ." The gun was found unloaded in the backseat of
            [d]efendant's [car], but he was not a "mastermind" or a
            "loyal follower" in furtherance of a crime as intended
            by our laws.

            [Pa 30.]

      The trial court ultimately determined that these circumstances overcame

the presumption of imprisonment. "Indeed," the trial court explained, "to not

afford this out-of-state [d]efendant, who is taking active steps to address his

drug dependency issues which [led] to this offense, the opportunity to continue

to lead a productive and law-abiding life would constitute a serious injustice."




                                                                          A-0483-20
                                       6
                                     II.

      This appeal focuses on the need to deter persons from supplying out -of-

state firearms to local drug traffickers, who may use those weapons in

furtherance of their own criminal activity or else sell them unlawfully to others

who may then use them to commit violent crimes. The unlawful importation

of firearms is a matter of great public concern. Too often, a shooting tragedy

is traced to a particular weapon that was brought into this state by unlawful

means.    We therefore lay the foundation for our review of defendant's

probationary   sentence   by   recounting    the   evolution   and   incremental

strengthening of our criminal gun laws, which are designed to deter such

conduct and are among the toughest in the nation. See Peter G. Verniero et al.,

The New Jersey SAFE Task Force on Gun Protection, Addiction, Mental

Health and Families, and Education Safety 3 (April 10, 2013) ("New Jersey

already has in place an extensive set of gun laws and regulations. Indeed, New

Jersey's system for regulating firearms is widely considered to be among the

most comprehensive and stringent in the nation.").

      The Graves Act has long been a central feature of New Jersey's gun

laws. "Enacted in 1981 as 'a direct response to a substantial increase in violent

crime in New Jersey,' the Graves Act is intended 'to ensure incarceration for


                                                                          A-0483-20
                                       7
those who arm themselves before going forth to commit crimes.'" State v.

Nance, 228 N.J. 378, 390 (2017) (quoting State v. Des Marets, 92 N.J. 62, 68

(1983)). "Underlying this statute is a legislative intent to deter individuals

from committing firearm-related crimes by calling for a mandatory minimum

term of imprisonment for those convicted of Graves Act offenses." State v.

Benjamin, 228 N.J. 358, 367 (2017) (quoting Des Marets, 92 N.J. at 71).

       From the start, the Supreme Court took steps to ensure strict adherence

to the mandatory minimum sentencing framework adopted by the Legislature.

On April 27, 1981, Chief Justice Wilentz issued a memorandum "to ensure that

mandatory prison terms pursuant to N.J.S.A. 2C:43-6(c), the Graves Act, were

imposed in accordance with the Legislature's intent." Administrative Directive

#09-18, "Guidelines for Downgrading/Dismissals Under the Graves Act: Strict

Enforcement of Mandatory Minimum Custodial Terms for Offenses Involving

Firearms" (July 2, 2018) (describing Administrative Directive #10-80,

"Sentencing Guidelines for Dismissals Under the Graves Act" (April 27,

1981)) (AOC Directive #09-18). That memorandum remains in effect to this

day.

       In 1989, the Legislature enacted N.J.S.A. 2C:43-6.2 "[t]o mitigate the

undue severity that might accompany the otherwise automatic application of


                                                                          A-0483-20
                                      8
the mandatory minimum sentence under the Graves Act." Benjamin, 228 N.J.

at 368. This statute authorizes "a limited exception that allows certain first-

time offenders to receive a reduced penalty if the imposition of a mandatory

term would not serve the interests of justice." Ibid. Specifically, N.J.S.A.

2C:43-6.2 provides:

            On a motion by the prosecutor made to the assignment
            judge that the imposition of a mandatory minimum
            term of imprisonment under [the Graves Act] for a
            defendant who has not previously been convicted of [a
            Graves Act] offense . . . does not serve the interests of
            justice, the assignment judge shall place the defendant
            on probation pursuant to [N.J.S.A. 2C:43–2(b)(2)] or
            reduce to one year the mandatory minimum term of
            imprisonment during which the defendant will be
            ineligible for parole. The sentencing court may also
            refer a case of a defendant who has not previously
            been convicted of an offense under that subsection to
            the assignment judge, with the approval of the
            prosecutor, if the sentencing court believes that the
            interests of justice would not be served by the
            imposition of a mandatory minimum term.

      The relief afforded by N.J.S.A. 2C:43-6.2 arises in two ways.        The

prosecutor can make a motion to the assignment judge for a waiver of the

mandatory minimum penalty. Alternatively, the sentencing judge may refer

the matter to the assignment judge if the prosecutor approves the referral. In

either procedure, the prosecutor must approve the waiver before the



                                                                        A-0483-20
                                      9
assignment judge is authorized to impose one of the two reduced penalties.

Benjamin, 228 N.J. at 368–69.

      In 2007, the Legislature amended N.J.S.A. 2C:43-6(c), greatly

expanding the reach of the Graves Act.        See L. 2007, c. 341 (codified at

N.J.S.A. 2C:43-6). Before this expansion, the Graves Act applied only when a

person was convicted of possessing or using a firearm while in the course of

committing certain predicate crimes or possessing a firearm for an unlawful

purpose in violation of N.J.S.A. 2C:39-4(a). The expanded statute 4 imposes a

Graves Act mandatory minimum sentence for anyone convicted of unlawful

possession of a firearm, regardless of whether the defendant was concurrently

4
   The Graves Act now applies to a defendant who has been convicted of one
of the following offenses: possession of a sawed-off shotgun or defaced
firearm, N.J.S.A. 2C:39-3(b), (d); possession of a firearm for an unlawful
purpose, N.J.S.A. 2C:39-4(a); possession of a firearm while in the course of
committing a drug distribution/possession with intent to distribute crime or
bias crime, N.J.S.A. 2C:39-4.1(a); unlawful possession of a machine gun,
handgun, rifle or shotgun, or assault firearm, N.J.S.A. 2C:39-5(a), (b), (c), (f);
certain persons not to have weapons, N.J.S.A. 2C:39-7(a), (b)(2), (b)(3); and
manufacture, transport, disposition and defacement of machine guns, sawed -
off shotguns, defaced firearms, or assault firearms, N.J.S.A. 2C:39-9(a), (b),
(e), (g). N.J.S.A. 2C:43-6(c).
The Graves Act also applies to a defendant who "used or was in possession of
a firearm" while in the course of committing, attempting to commit, or fleeing
from the following crimes: murder, N.J.S.A. 2C:11-3; manslaughter, N.J.S.A.
2C:11-4; aggravated assault, N.J.S.A. 2C:12-1(b); kidnapping, N.J.S.A. 2C:13-
1; aggravated sexual assault, N.J.S.A. 2C:14-2(a); aggravated criminal sexual
contact, N.J.S.A. 2C:14-3(a); robbery, N.J.S.A. 2C:15-1; burglary, N.J.S.A.
2C:18-2; and escape, N.J.S.A. 2C:29-5. N.J.S.A. 2C:43-6(c).
                                                                           A-0483-20
                                      10
committing another crime or had a purpose to use the firearm unlawfully.

Importantly for purposes of this appeal, the "simple" unlawful possession

offense in N.J.S.A. 2C:39-5 was not only added to the Graves Act list, but also

was upgraded from a third-degree crime to a second-degree crime. Prior to

this revision, most persons charged with simple possession of a firearm —the

most commonly charged gun offense—were entitled upon conviction to a

presumption of non-incarceration, i.e., probation, pursuant to N.J.S.A. 2C:44-

1(e). Under the revised statute, those persons are now subject to both the

mandatory minimum sentencing provisions of the Graves Act and the

presumption of imprisonment that applies to second-degree convictions

pursuant to N.J.S.A. 2C:44-1(d). In addition to expanding the scope of the

Graves Act by significantly increasing the number of gun offenders subject to

a mandatory minimum sentence, the 2007 amendment increased the mandatory

minimum term of parole ineligibility from three years to forty-two months. L.

2007, c. 341, § 5.

      The significant expansion of the Graves Act prompted the Attorney

General to issue a statewide directive to police and prosecutors in October

2008. Attorney General, Attorney General Directive to Ensure Uniform

Enforcement of the "Graves Act" (Oct. 23, 2008, as corrected Nov. 25, 2008)


                                                                        A-0483-20
                                    11
(2008 Attorney General Directive). The 2008 Attorney General Directive was

issued "[t]o ensure statewide uniformity in the enforcement of the Graves Act,

and to provide reasonable incentives for guilty defendants to accept

responsibility by pleading guilty in a timely manner so as to maximize

deterrence by ensuring the swift imposition of punishment." 2008 Attorney

General Directive at 4.      Recognizing the trial court system might be

overwhelmed unless the significantly expanded number of Graves Act

offenders were provided an incentive to waive their right to a jury trial by

pleading guilty, the 2008 Attorney General Directive instructs prosecutors to

tender a "standardized" plea offer that invokes N.J.S.A. 2C:43-6.2 to reduce

the term of parole ineligibility to one year. Id. at 13. That standardized offer

must be tendered "unless the prosecuting agency determines that the

aggravating factors applicable to the offense conduct and offender outweigh

any applicable mitigating circumstances," or "unless the prosecuting agency

determines that a sentence reduction to a one-year term of parole ineligibility

would undermine the investigation or prosecution of another." Ibid.

      The 2008 Attorney General Directive also instructs prosecutors on when

and in what circumstances they may tender plea offers that contemplate a

probationary term. Specifically,


                                                                         A-0483-20
                                     12
            [a] prosecuting agency shall not move for or approve a
            sentence of probation except for extraordinary and
            compelling reasons that take the case outside the
            heartland of the legislative policy to deter
            unauthorized gun possession…so that imposition of a
            state prison term would constitute a serious injustice
            that overrides the need to deter others from unlawfully
            possessing a firearm.

            [Id. at 12–13.]

This formulation draws closely from the presumption of imprisonment set

forth in N.J.S.A. 2C:44-1(d), which we discuss in section III of this opinion.

The 2008 Attorney General Directive further provides that if

            a court waives or reduces a mandatory minimum term
            without the prosecutor's approval, or if the prosecuting
            agency applies for or approves a reduction to a one-
            year term of parole ineligibility and the court imposes
            a probationary term, the prosecuting agency shall
            immediately notify the Director of the Division of
            Criminal Justice, shall seek a stay of the sentence, and
            shall appeal the sentence.

            [Id. at 15.]

      In response to public attention on how prosecutors exercise discretion in

situations involving out-of-state visitors who possess lawfully acquired

firearms in New Jersey, the Attorney General issued a clarification to the 2008

Attorney General Directive in 2014. Attorney General, Clarification of the

"Graves Act" 2008 Directive with Respect to Offenses Committed by Out-of-


                                                                        A-0483-20
                                     13
State Visitors From States Where Their Gun-Possession Conduct Would Have

Been Lawful 1 (Sep. 24, 2014) (2014 Attorney General Clarification or

Attorney General memorandum). The 2014 Attorney General Clarification

notes that in most cases involving out-of-state visitors who would be in lawful

possession of the firearm in their home jurisdiction, "imprisonment is neither

necessary nor appropriate to serve the interests of justice and protect the public

safety." Ibid. Rather, in cases where the prosecutor does not find pretrial

intervention (PTI) appropriate, the 2014 Attorney General Clarification

"establishes a rebuttable presumption that the prosecutor will tender an initial

plea offer that authorizes the court upon conviction to impose a non -custodial

probationary sentence." Ibid.

      Not all out-of-state defendants, however, fall within the scope of the

2014 Attorney General Clarification. The Attorney General memorandum is

meant to address those situations where the out-of-state visitor "inadvertently"

violates New Jersey law.      Ibid.   Furthermore, the 2014 Attorney General

Clarification applies only to individuals who (1) lawfully acquired the firearm

in another jurisdiction, (2) live in a jurisdiction where the firearm would be

lawful, and (3) believed that possession of said firearm was legal in New

Jersey. Id. at 4. We add that while the 2014 Attorney General Clarification


                                                                           A-0483-20
                                      14
may be instructive for resolving issues involving out-of-state visitors who

possess a firearm while in New Jersey, it "is simply a statement of the current

policy of the Attorney General." State v. Waters, 439 N.J. Super 215, 238–39

(App. Div. 2015) (noting that the "validity of a trial court's order regarding PTI

must be determined based on applicable law, not subsequent changes in

prosecutorial policy"). The 2014 Attorney General Clarification does not alter

the legal standard for overcoming the presumption of imprisonment

established in N.J.S.A. 2C:44-1(d).

                                      III.

      The Graves Act does not operate in isolation from other sentencing

provisions of the New Jersey Code of Criminal Justice (the Code), N.J.S.A.

2C:1-1 to 104-9. That leads us to discuss the basic sentencing principles that

govern this appeal, including the scope of our review.            A trial court's

sentencing determination is entitled to deference. State v. Fuentes, 217 N.J.

57, 70 (2014). "A reviewing court may not substitute its own judgement for

that of the sentencing court. Judges who exercise discretion and comply with

the principles of sentencing remain free from the fear of 'second guessing.'"

State v. Megargel, 143 N.J. 484, 493–94 (1996); see also State v. Jarbath, 114




                                                                           A-0483-20
                                      15
N.J. 394, 401 (1989) (holding "[t]he critical focus" is whether the sentencing

court was "clearly mistaken"). Accordingly,

            The appellate court must affirm the sentence unless
            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [Fuentes, 217 N.J. at 70 (alteration in original)
            (quoting State v. Roth, 95 N.J. 334, 364–65 (1984)).]

      The critical question raised in this appeal is whether the trial court

violated sentencing guidelines, and specifically, whether the trial court

correctly applied the presumption of imprisonment codified in N.J.S.A. 2C:44 -

1(d). That sentencing feature provides:

            The court shall deal with a person who has been
            convicted of a crime of the first or second degree . . .
            by imposing a sentence of imprisonment unless,
            having regard to the character and condition of the
            defendant, it is of the opinion that the defendant's
            imprisonment would be a serious injustice which
            overrides the need to deter such conduct by others.

      As we have noted, the Graves Act offense for which defendant was

convicted, unlawful possession of an assault firearm, N.J.S.A. 2C:39-5(f), is

graded as a second-degree crime. Accordingly, that conviction is subject to


                                                                       A-0483-20
                                     16
the presumption of imprisonment. Moreover, the New Jersey Supreme Court

recently confirmed that the presumption of imprisonment applies in situations

where a prosecutor moves for a Graves Act waiver pursuant to N.J.S.A. 2C:43-

6.2. State v. Nance, 228 N.J. 378, 395–96 (2017). The Court in Nance held

that nothing in N.J.S.A. 2C:43-6.2 or N.J.S.A. 2C:44-1(d) "suggests that a

Graves Act waiver exempts a defendant convicted of first[-] or second-degree

offense from the presumption of incarceration." Id. at 396.

      The law also is well-settled that the presumption of imprisonment is not

satisfied by a term of incarceration imposed as a condition of probation, which

is sometimes referred to as a "split sentence."     In State v. O'Connor, our

Supreme Court explained that a split sentence is a "form of punishment

qualitatively as well as quantitatively different from a term of imprisonment ."

105 N.J. 399, 409 (1987). The Court concluded, "[w]e therefore hold that a

split sentence is invalid where the defendant has committed a second-degree

offense, except in cases where the presumption of imprisonment has been

overcome." Id. at 410. Accordingly, a defendant convicted of a second-degree

gun crime who is granted a Graves Act waiver pursuant to N.J.S.A. 2C:43-6.2

may not be sentenced to probation under that provision unless the court finds




                                                                         A-0483-20
                                     17
that a sentence to state prison would constitute a serious injustice that

overrides the need to deter others.

      Reviewing courts have rarely found justification to overcome the

presumption of imprisonment. See Jarbath, 114 N.J. at 407. In determining

whether the presumption has been overcome, the focus is not on the offender

but rather on the "gravity of the offense, which implicates the need for specific

and general deterrence." State v. Evers, 175 N.J. 355, 392 (2003). In Evers,

the Court noted that in the context of first- and second-degree crimes, there is

an "overwhelming presumption that deterrence will be of value." Id. at 395.

      Furthermore, our Supreme Court has stressed repeatedly that the

presumption of imprisonment can only be overcome "in truly extraordinary

and unanticipated circumstances."     State v. Jabbour, 118 N.J. 1, 7 (1990)

(quoting State v. Roth, 95 N.J. 334, 358 (1984)); see also State v. Nwobu, 139

N.J. 236, 252 (1995) (quoting Jabbour, 118 N.J. at 7) ("To forestall

imprisonment a defendant must demonstrate something extraordinary or

unusual, something 'idiosyncratic,' in his or her background.").

      The law is well-settled that a defendant does not overcome the

presumption of imprisonment simply because he or she has led "a crime-free

or blameless life" or happens to be a "first-time offender." Evers, 175 N.J. at


                                                                          A-0483-20
                                      18
388, 400. Nor is the presumption overcome by drug or alcohol dependency

that triggers criminal behavior. See Roth, 95 N.J. at 368–69 (noting that "[i]t

is unfortunate, but not exceptional, that [the defendant's] youthful dependence

on drugs and alcohol triggered his criminal behavior. Many crimes arise out of

drug and alcohol use. [The defendant's] situation, while regrettable, is not

rare."); see also Jarbath, 114 N.J. at 407 (noting "[i]t is, nevertheless, clear

under the Code that rehabilitation is not the goal to be achieved by a

consideration of the character and condition of the offender [for purposes of

applying the serious injustice standard under N.J.S.A. 2C:44-1(d)]") (citing

Roth, 95 N.J. at 367).

      The high bar set for overcoming the presumption of imprisonment is

shown in State v. Corso, 355 N.J. Super. 518 (App. Div. 2002). Because the

error committed by the sentencing court in that case is in many respects similar

to the error committed in the case before us, we deem it appropriate to quote

extensively from our opinion in Corso. There, we explained:

                  The standard for finding a serious injustice, is
            extremely narrow and should only be applied when the
            circumstances     are    truly    extraordinary     and
            unanticipated. Such circumstances are rarely found."
            Absent a proper determination that there would be
            such a serious injustice to the defendant, considering
            his character and condition, that it overrides the need


                                                                         A-0483-20
                                     19
to deter such conduct by others, the trial court must
impose a custodial sentence.

       Here, the judge found the existence of only
aggravating factor nine, the need to deter, N.J.S.A.
2C:44-1a(9). The judge found mitigating factors seven
(no prior criminal record), eight (circumstances
unlikely to recur), nine (unlikely to commit another
offense), ten (will respond well to probation), and
eleven (hardship), N.J.S.A. 2C:44-1b(7)-(11). The
judge concluded that the mitigating factors
substantially and overwhelmingly outweigh the
aggravating factor, and that the interests of justice
would best be served if defendant were not given a
sentence of incarceration, implicitly finding that the
interests of justice outweighed the need for deterrence.
We need not disagree with the judge's findings of
aggravating or mitigating factors or with his weighing
of them, to conclude that the sentence cannot stand.
The judge was undoubtedly sympathetic to defendant
perhaps recognizing, although not explicitly stating,
the peculiar hardships that might face a police officer
within the prison system. Nevertheless, the
requirements to overcome the statutory presumption
are demanding and quite extraordinary. The
presumption is not overcome simply because the
mitigating factors greatly outweigh the aggravating.
Nor is the presumption overcome by the fact that
defendant is a first-time offender, or by the fact that
defendant has good prospects for rehabilitation. Nor
is it enough that a defendant would find incarceration
difficult [because] . . . [d]efendants who commit
serious crimes should expect to spend time in prison.
The few cases that have found extraordinary
circumstances justifying overcoming the presumption
of imprisonment are indeed idiosyncratic and readily
distinguishable from the present case.


                                                           A-0483-20
                         20
                  In the end, we can only note that, regrettably,
            defendant brought the harsh weight of the law, which
            he was sworn to uphold, down upon himself. His
            tragedy rests only on his own shoulders.

            [Id. at 528–29 (internal quotations and citations
            omitted).]

      Nothing in the record before us suggests that defendant's situation is

extraordinary or even unusual. Like far too many individuals, defendant was

driven by addiction to resort to criminal activity to support his drug habit.

      Furthermore, in deciding to afford leniency beyond that contemplated in

the plea agreement, as in Corso, the sentencing court appears to have conflated

the standard for overcoming the presumption of imprisonment with the distinct

standard for downgrading a sentence under N.J.S.A. 2C:44-1(f)(2).               That

provision of the Code authorizes a court to extend leniency by sentencing a

"defendant to a term [of imprisonment] appropriate to a crime of one degree

lower than that of the crime for which the defendant was [actually] convicted."

The downgrade feature of N.J.S.A. 2C:44-1(f)(2) may be invoked when "the

court is clearly convinced that the mitigating factors substantially outweig h the

aggravating factors and where the interest of justice demands." 5



5
   We note that the five-year term imposed on defendant's second-degree
conviction is at the bottom of the second-degree range of authorized sentences,
                                                                            A-0483-20
                                      21
      In Evers, the Court made clear that "[t]he standard for overcoming the

presumption of imprisonment is distinct from that for downgrading an offense

[pursuant to N.J.S.A. 2C:44-1(f)(2)]. Moreover, the reasons offered to dispel

the presumption of imprisonment must be even more compelling than those

that might warrant downgrading an offense." 175 N.J. at 389 (citing State v.

Megargel, 143 N.J. 484, 498–502 (1996)); see also Corso, 355 N.J. at 529

(finding that justification for a reduced sentence did not overcome the

presumption of imprisonment).

      In this instance, although the trial court found aggravating factor nine

applicable, N.J.S.A. 2C:44-1(a)(d) ("the need for deterring defendant and

others from violating the law"), it did not adequately focus on the need to deter

others from engaging in the same criminal conduct defendant committed. It

bears repeating that defendant imported an operable assault firearm into this

state with the intention to provide it to a person he knew was engaged in

criminal drug distribution. Defendant, in other words, introduced an assault

firearm to this state intending to place it in the stream of illicit gun commerce,

making him, in practical effect, a one-time gun runner. Given the alarming

prevalence of gun violence associated with the illicit drug trade, the act of

N.J.S.A. 2C:43-6(a)(2), which is also the top of the third-degree range,
N.J.S.A. 2C:43-6(a)(3).
                                                                           A-0483-20
                                      22
supplying arms to drug distributers cries out for the need for general

deterrence.

      The compelling public safety interest in deterring the importation of

assault weapons in these circumstances was not overridden by the trial court's

findings that defendant now regrets his decision, belatedly appreciates the

serious nature of the charges, and accepted responsibility for his actions by

pleading guilty.   Nor is the need to deter others from engaging in such

inherently dangerous conduct overridden by the fact that defendant "was not a

'mastermind' or 'loyal follower' in furtherance of a crime as intended by our

laws." Contrary to the trial court's implicit suggestion, both the Graves Act

and presumption of imprisonment apply without regard to whether a defendant

is a criminal "mastermind," criminal gang member, or repeat offender. 6 To the


6
   We are not familiar with the phrase "loyal follower in furtherance of a
crime" as used by the trial court. Presumably, the court was referring to the
fact that defendant does not have a criminal record and does not appear to have
been involved in the criminal milieu. We note that the reduction of the
mandatory 42-month parole ineligibility term authorized under N.J.S.A.
2C:43-6.2 already accounts for the fact that a defendant is a first-time
offender. See Benjamin, 228 N.J. at 368 (noting the statute authorizes a
"limited exception that allows certain first-time offenders to receive a reduced
penalty if the imposition of a mandatory term would not serve the interests of
justice"). A defendant who has previously been convicted of a Graves Act
offense, for example, is not eligible for the exception to the mandatory
minimum sentence. Relatedly, the offense of possession of a firearm by a
certain person, that is, a person previously convicted of certain designated
                                                                         A-0483-20
                                     23
extent the mitigating circumstances found by the trial court justify leniency,

such leniency is amply accounted for by the reduction, pursuant to N.J.S.A.

2C:43-6.2, of the three-and-one-half-year period of parole ineligibility

otherwise mandated by the Graves Act.

      We add that the trial court's reliance upon the 2014 Attorney General

Clarification is misplaced. As we have already noted, the Attorney General

memorandum "is simply a statement of the current policy of the Attorney

General," and does not change the legal standard for overcoming the

presumption of imprisonment. See Waters, 439 N.J. Super. at 238–39. And in

any event, the trial court appears to have misinterpreted and grossly

overextended the Attorney General memorandum, which address situations

where an out-of-state gun owner "inadvertently" violates New Jersey law.

2014 Attorney General Clarification at 1. Defendant, it bears emphasis, was

not simply passing through New Jersey with the assault firearm in his

possession when he was fortuitously stopped by police. Rather, his plan was

to trade the weapon for a controlled substance in this state, leaving the weapon



crimes, N.J.S.A. 2C:39-7, is not eligible for the exception authorized in
N.J.S.A. 2C:43-6.2, which applies only to mandatory minimum terms imposed
pursuant to N.J.S.A. 2C:43-6(c). The certain persons offense carries its own
mandatory minimum sentence that is not subject to reduction under N.J.S.A.
2C:43-6.2.
                                                                         A-0483-20
                                     24
here in the custody of a drug dealer. Nor is this a situation as contemplated in

the 2014 Attorney General Clarification where an out-of-state visitor was

complying with the law of his or her state. It strains credulity to suggest that

defendant honestly believed that it would be legal in his home state to trade a

firearm for drugs.    The point, simply, is that while defendant may have

lawfully acquired the weapon, his planned disposition of it cannot be

characterized as an inadvertent violation of New Jersey law. We reiterate,

moreover, that while defendant may not be a "criminal mastermind" or "loyal

follower in furtherance of a crime," to use the trial court's phraseology, his

conduct without question posed a threat to the safety of New Jersey residents

and must not be repeated by others.

      In sum, the need to deter the arming of drug dealers is self-evident and

profound. We deem it inconceivable that the hardships that defendant and his

family will experience from his incarceration in state prison overrides the need

to deter others from importing an assault firearm into New Jersey to trade for

drugs.

      We note, finally, that under the Graves Act sentencing framework, there

are only three authorized sentencing options for a defendant convicted of

unlawful possession of a firearm under N.J.S.A. 2C:39-5: (1) a state prison


                                                                         A-0483-20
                                      25
term with a forty-two-month period of parole ineligibility; (2) a state prison

term with a one-year period of parole ineligibility; or (3) probation, which may

include a county jail term.     The first option, of course, is precluded by

defendant's plea agreement and the prosecutor's motion pursuant to N.J.S.A.

2C:43-6.2. The third option is precluded based upon our conclusion that the

circumstances in this case do not meet the high standard for overcoming the

presumption of imprisonment. Accordingly, we remand the matter and instruct

the trial court to impose a state prison term with a one-year period of parole

ineligibility.

      We do not preclude the court from considering on remand whether to

reduce the overall state prison term pursuant to N.J.S.A. 2C:44-1(f)(2). Cf.

Corso, 355 N.J. Super. at 529 (remarking, that "the trial judge's findings would

certainly have justified sentencing defendant to a term one degree lower than

the degree of conviction, N.J.S.A. 2C:44-1(f)(2), and possibly even at the low

end of that range (we express no view as to what a proper sentence should

be).). We express no opinion on whether a sentence downgrade would be

appropriate other than to say that defendant should not be denied the

opportunity to seek a downgrade sentence under N.J.S.A. 2C:44-1(f)(2) by

reason of the trial court's mistaken decision to go beyond that form of leniency


                                                                         A-0483-20
                                     26
and impose a probationary sentence. Unless the State consents to a sentence

downgrade, the court shall convene a resentencing hearing at which the

prosecutor is afforded an opportunity to argue its opposition to an overall state

prison term within the third-degree range of sentences, e.g., three or four

years. See supra note 6. We reiterate that the sentence that is imposed on

remand must be to a state prison term and must include a one-year period of

parole ineligibility. We do not retain jurisdiction.

      Sentence vacated and remanded for resentencing.




                                                                          A-0483-20
                                      27